NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 17/037,645 (“instant application”).  Examiners find the actual filing date of the instant application is Sept. 29, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,099,106, (“‘106 Patent”) issued Oct. 16, 2018. The ‘106 Patent was filed on Nov. 14, 2017 as U.S. Application No. 15/812,066 (“066 Application”), titled “AUXILIARY SHOT CLOCK”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘106 Patent.
4.	The ‘106 Patent issued with claims 1-9 (“Patented Claims”). In the preliminary amendment filed April 12, 2021 ("APRIL 2021 CLAIM AMENDMENTS"), claims 2-4 and 7-9 are cancelled and claims 10-25 are added. Thus, claims 1, 5-6, and 10-25 are pending and grouped as follows:
Claims 1, 5-6, and 10-14;
Claims 15-16; and
Claims 17-25.


AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
5.	This application is subject to AIA  35 U.S.C. 102 and 103. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
6.	The APRIL 2021 CLAIM AMENDMENTS are objected to because they do not comply with the marking requirements of 37 CFR 1.173.  Specifically, the use incorrect markings such as double brackets and strikethrough to remove matter. Matter should be omitted via the use of brackets.
Specification Objections
7.	The amendment to the specification filed September 20, 2020 is objected to because they do not comply with the marking requirements of 37 CFR 1.173.  Specifically, matter is omitted via strikethrough. Matter should be omitted via the use of double brackets. Correction is required.
Drawing Objections
8.	The drawings are objected to for two reasons.
First, fail to show figure 5 as described in the specification (e.g., see col.3:6-12, which is reproduced below). Specifically, the specification references figure 5 but figure 5 is not found in the ‘106 Patent.

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Second, figure 4 (#111) should be labeled the “1st TIMING CIRCUIT” because it is identified as the “first timing circuit” in the specification (see e.g., col.3:40-41).
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3)1 are required in reply to the Office action to avoid abandonment of the application.

Declaration
9.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the description of the error is insufficient.
	For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the 
	For example, an error statement such as the following would be sufficient to overcome this objection. This statement is merely a suggestion.
“Claim 1 has been broadened by removing the limitation ‘wherein the auxiliary timing device is configured for use in a basketball game,’ which is unduly narrowing.

10.	Claims 1, 5-6, and 9-25 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 

Claim Rejections - 35 USC § 251 (Original Patent Requirement)
11.	Claims 15-16 are rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent. See MPEP 1412.01 and also Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ 2d 1865 (Fed. Cir. 2014).
Specifically, the ‘106 Patent is directed to an auxiliary timing device comprising, inter alia, a five-second timing device and a ten-second timing device. In contrast, new claims 15-16, are directed to another invention, namely a “a method for providing an audible or visible indication of a five second and ten second interval to be implemented with a  basketball scoreboard.”
claims 15-16 is not clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. Rather, the ‘106 Patent is directed to structural details of a particular auxiliary timing device while the method of claims 15-16 is merely suggested in the sentence “methods to design and use a ‘555’ circuit to perform the functions of the first/second timing circuit are well known and documented in the electrical arts” (see col.3:50-54 and col.4:34-37, which are reproduced below).

    PNG
    media_image2.png
    157
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    400
    media_image3.png
    Greyscale

Claims drawn to an invention comprising a newly claimed combination of features that is merely suggested and not disclosed as an invention separate from the original invention do not satisfy the original patent requirement. Specifically, like the following statement in In re Rowand, 526 F.2d 558, 187 (C.C.P.A. 1975) (i.e., “as will be appreciated by those skilled in the art…in accordance with known practices…”), the statement “methods to design and use a ‘555’ circuit to perform the functions of the first/second timing circuit are well known and documented in the electrical arts” in the 

    PNG
    media_image4.png
    94
    387
    media_image4.png
    Greyscale

Also, Examiners find the absence of a description of the method in the abstract of the ‘106 Patent and the omission of the method from the patent title of the ‘106 Patent as further evidence that the claimed method is at best only a suggestion in the ‘106 Patent and is not clearly and unequivocally disclosed as a separate invention that would satisfy the original patent requirement. 

Claim Rejections - 35 USC § 103
14.	Claims 1, 5-6, and 13-14 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Heiman et al. (US 6,816,442 published Nov. 9, 2004).
	As to claim 1, Heimann discloses “an auxiliary timing device for use with a scoreboard having a scoreboard controller and one or more audible or visual alarms” because Heiman teaches an interactive sports timer with audio announcements, as shown in Heiman’s figure 1, which is reproduced below.

    PNG
    media_image5.png
    804
    765
    media_image5.png
    Greyscale

Heiman discloses “a plurality of control signals received from one or more signal inputs, said control signals selected from one or more inbound start signals, one or more shot clock start signals, one or more five second violation signals, one or more ten-second violation signals, one or more ten-second reset signals, or combinations thereof” because irrespective of what the control signals are called (i.e., inbound start signal, shot clock start signal, five second violation signal, ten second violation signals, or ten-second reset signal) the control signal has the same structure as Heiman’s disclosed signals (i.e., start primary timer (#30), local time-out switch (#40), local shot clock switch (#48), remote time-out switch (#42), and remote shot clock switch (#50)). Thus, Heiman’s control signals (i.e., #30, #40, #48, #42, and #50) are five control signals that read on the five claimed control signals (i.e., inbound 
As to the claimed “at least one five-second timing device comprising a first timing circuit configured for use as a countdown timer, wherein said first timing circuit receives said inbound start signal and the shot clock start signal as inputs and wherein said first timing circuit is initiated upon the receipt of an inbound start signal,” Examiners find the claimed “a first timing circuit configured for…” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see col.3:49-51). As such, Heiman’s first timer (#13) reads on the claimed “first timing circuit.”
However, Heiman does not specifically disclose a “timing device comprising the first timing circuit” because figure 1 only shows a processor comprising a first timer (#13). Nevertheless, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heiman with a separate control module within the processor (#12) to take control signals (#30) and (#40) as inputs to the first timer (#13) to display scoreboard information.
Similarly, as to the claimed “at least one ten-second timing device comprising a second timing circuit configured for use as a countdown timer, wherein said second timing circuit receives said the shot clock start signal and the ten-second reset signal as inputs wherein said second timing circuit is initiated upon the receipt a shot clock start signal,” Examiners find the claimed “a second timing circuit configured for…” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see second timing circuit.”
However, Heiman does not specifically disclose a “timing device comprising the second timing circuit” because figure 1 only shows a processor comprising a second timer (#15). Nevertheless, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heiman with a separate control module within the processor (#12) to take control signals (#48) and (#42) as inputs to the second timer (#15) to display scoreboard information.
Heiman discloses “wherein the five-second timing device, the ten-second timing device, the one or more audible or visual alarms, and the scoreboard controller are electrically interconnected by the plurality of control signals” because Heiman, as modified in figure 1, discloses a first timer (#13), a second timer (#15), audible alarms (#24, #32, #36), and visual alarms (#26 and #28).
As to claim 5, the limitation “the auxiliary timing device according to claim 1 wherein the five second violation signal is generated by the first timing circuit at the expiration of the countdown timer operated by the first timing circuit prior to receiving the shot clock start signal” merely adds a functional limitation to base claim 1 where the “first timing circuit” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see col.3:49-51). As such, Heiman’s first timer (#13) continues to read on the claimed “first timing circuit” because Heiman’s first timer (#13) has the equivalent structure as the structure found to correspond to the functional language under the presumption of §112(f) (i.e., a ‘555’ structure).
claim 6, the limitation “the auxiliary timing device according to claim 1 wherein the ten-second violation signal is generated by the second timing circuit at the expiration of the countdown timer by the second timing circuit prior to receiving the ten-second reset signal” merely adds a functional limitation to base claim 1 where the “second timing circuit” …” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see col.4:33-36). As such, Heiman’s second timer (#15) continues to read on the claimed “second timing circuit” because Heiman’s second timer (#15) has the equivalent structure as the structure found to correspond to the functional language under the presumption of §112(f) (i.e., a ‘555’ structure).
As to claims 13-14, these claims are conditional limitations (“wherein one or more audible or visual alarms are initiated upon receipt of said one or more five-second/ten-second violation signal”) because they are conditioned ‘upon receipt of the violation signal.’ Heiman discloses these limitations because Heiman teaches processor (#13) starts and stops the game and timers (#13 and #15) and generates audible sounds based on the timers (see col.7:52-62).

15.	Claims 10-12, 17, 18 (as best understood), 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heiman in view of Lee (US 7,632,198 published Dec. 15, 2009).
	As to claims 10-12 and 20-22, Heiman does not specifically disclose “wherein one or more inbound start signals, one or more shot clock start signals, or one or more ten-second reset signals are generated by a scoreboard controller” wherein the signals generated by the scoreboard are initiated manually or by a computer.
	Lee teaches a scoreboard controller that generates signals for a basketball game controller (e.g., fig. 4, #110-1, #110-7, #110-3, #110-5) whereby the signals generated by the scoreboard controller are initiated either manually via the switches (fig. 7, #110 or #120) or via a computer (fig. 7, #16).
	Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heiman with the scoreboard controller of Lee, to better facilitate time the basketball game.
As to claim 17, Heiman’s first timer (#13) reads on the claimed “one or more game clock.” Heiman’s second timer (#15) reads on the claimed “one or more shot clock.” Heiman does not specifically disclose “a scoreboard controller for controlling said one or more game clock and one or more shot clock, said scoreboard further generating and communicating one more control signals selected from one or more inbound start signals, one or more shot clock start signals, one or more ten-second reset signals, or combinations thereof.”
	Lee teaches a scoreboard controller that generates signals for a basketball game controller (e.g., fig. 4, #110-1, #110-7, #110-3, #110-5) whereby the signals generated by the scoreboard controller are initiated either manually via the switches (fig. 7, #110 or #120) or via a computer (fig. 7, #16).
	Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heiman with the scoreboard controller of Lee, to better facilitate time the basketball game.
one or more audible or visual alarms” because Heiman teaches display (#28) and audible alarms (#32, #34, #36). Heimann discloses “an auxiliary timing device” because Heiman teaches an interactive sports timer with audio announcements, as shown in Heiman’s figure 1.
As to the claimed “at least one five-second timing device comprising a first timing circuit configured for use as a countdown timer, wherein said first timing circuit receives said inbound start signal and the shot clock start signal as inputs and wherein said first timing circuit is initiated upon the receipt of an inbound start signal,” Examiners find the claimed “a first timing circuit configured for…” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see col.3:49-51). As such, Heiman’s first timer (#13) reads on the claimed “first timing circuit.”
However, Heiman does not specifically disclose a “timing device comprising the first timing circuit” because figure 1 only shows a processor comprising a first timer (#13). Nevertheless, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heiman with a separate control module within the processor (#12) to take control signals (#30) and (#40) as inputs to the first timer (#13) to display scoreboard information.
Similarly, as to the claimed “at least one ten-second timing device comprising a second timing circuit configured for use as a countdown timer, wherein said second timing circuit receives said the shot clock start signal and the ten-second reset signal as inputs wherein said second timing circuit is initiated upon the receipt a shot clock start signal,” Examiners find the claimed “a second timing circuit configured for…” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see col.4:33-36). As such, Heiman’s second timer (#15) reads on the claimed “second timing circuit.”
However, Heiman does not specifically disclose a “timing device comprising the second timing circuit” because figure 1 only shows a processor comprising a second timer (#15). Nevertheless, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heiman with a separate control module within the processor (#12) to take control signals (#48) and (#42) as inputs to the second timer (#15) to display scoreboard information.
As to claim 18 (as best understood), the limitation “the five-second violation signal is generated by the first timing circuit at the expiration of the countdown timer operated by the first timing circuit prior to receiving the shot clock signal” is a functional limitation. Examiners find the claimed “a first timing circuit configured for…” is presumed to invoke 35 U.S.C. §112(f) and corresponds to a commercially available timing circuit commonly referred to as a ‘555’ circuit (see col.4:33-36). As such, Heiman’s first timer (#13) reads on the claimed “first timing circuit.”
As to claim 25, Heiman discloses “one or more time lapse displays for displaying the status of any of the shot clock, the game clock, the five-second timing device, the ten-second timing device, or combinations thereof” because Heiman teaches display control (#26) and display (#28).


Claim Rejections - 35 USC § 112
16.	Claims 13, 14, 18, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 13 and 23, this is a single claim which claims both an apparatus (i.e., the auxiliary timing device of claims 5 and 18) and the method steps of using the apparatus (“wherein one or more audible or visual alarms are initiated upon receipt of said one or more five-second violation signal”). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP §2173.05(p)(II).
As to claims 14 and 24, this is a single claim which claims both an apparatus (i.e., the auxiliary timing device of claims 6 and 19) and the method steps of using the apparatus (“wherein one or more audible or visual alarms are initiated upon receipt of said one or more ten-second violation signal”). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP §2173.05(p)(II).
	Claim 18 recites the limitation "the five-second violation signal.”  There is insufficient antecedent basis for this limitation in the claim because base claim 17 only has “inbound start signals,” “shot clock start signal,” and “ten-second reset signals.”

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Please note this is rule 37 CFR 1.173, which is directed to amendments in Reissue proceedings.